Citation Nr: 0116281	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-21 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than June 28, 1999, 
for the award of a 100 percent schedular rating for 
hemoglobin sickle cell disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from June 1981 to June 
1984.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied an earlier effective date for 
the grant of a 100 percent evaluation for hemoglobin sickle 
cell disease.


FINDINGS OF FACT

1.  In November 1989, the RO evaluated the veteran's service-
connected hemoglobin sickle cell disease as 10 percent 
disabling, effective from December 12, 1988.

2.  The RO notified the veteran of the rating evaluation by 
letter in November 1989; he was informed of his appellate 
rights, but he did not timely appeal the rating decision. 

3.  The veteran filed for an increased rating for his 
hemoglobin sickle cell disease in November 1998.  In June 
1999 the RO assigned an increased rating of 60 percent for 
the condition effective from November 3, 1998, the date of 
receipt of the claim for an increased rating, and in August 
1999 the RO assigned an total schedular rating effective from 
June 28, 1999, the date the veteran was admitted to a VA 
Medical Center for his service-connected medical condition.  

4.  The veteran was not demonstrated to have had sickle cell 
disease symptoms consistent with a disability rating in 
excess of 60 percent prior to November 3, 1998, and did not 
have symptoms consistent with a 100 percent rating prior to 
his June 28, 1999 admission to a VAMC.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 28, 
1999, for the award of a 100 percent schedular rating for 
hemoglobin sickle cell disease have not been met.  
38 U.S.C.A. §§ 5110, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.400, 4.117 Diagnostic code 7714 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an earlier effective date for a 100 percent 
rating for his hemoglobin sickle cell disease back to the 
date of his discharge from service.  The VA has a duty to 
assist in the development of facts relating to this claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  In this case, even though the RO 
did not have the benefit of the explicit provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), the VA's 
duties have been fulfilled.

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim. VCAA, Pub. L. No. 106- 
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  The veteran was 
notified in the October 2000 statement of the case of the law 
pertaining to the award of earlier effective dates for the 
award of increased compensation and pertaining to the 
finality of unappealed rating decisions.  This is the key 
issue in this case, and the discussions in the statement of 
the case informed the veteran of this, as well as of the 
relevant regulations.  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  He has provided his comprehensive 
argument in support of his claim.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Diagnostic Code 7714 provides that a 10 percent rating is 
warranted for sickle cell anemia in an established case in 
remission with identifiable organ impairment present.  A 30 
percent evaluation is assigned following repeated hemolytic 
sickling crises with continuing impairment of health.  A 60 
percent rating is assigned for sickle cell anemia with 
painful crises several times a year or with symptoms 
precluding other than light manual labor.  A 100 percent 
rating is warranted for sickle cell anemia with repeated 
painful crises, occurring in skin, joints, bones, or any 
major organs caused by hemolysis and sickling of red blood 
cells, with anemia, thrombosis and infarction, with symptoms 
precluding even light manual labor.  38 C.F.R. § 4.117.

The veteran was found to have sickle cell trait during 
service when he had symptoms due to exercising at high 
altitude; he was not treated for the condition during service 
and received a honorable discharge at termination of tour of 
active duty.  

On a May 1986 VA examination, the diagnoses included sickle 
cell trait, history of hematuria secondary to sickle cell 
trait, and hemoglobin sickle cell disease with no significant 
impairment.

In July 1986 the RO granted service connection for hemoglobin 
sickle cell disease, rated as 0 percent disabling.  

VA outpatient treatment records show the veteran was seen in 
December 1988 for priapism; he was admitted to a VA Medical 
Center (VAMC) later in December 1988 for priapism and 
hematuria secondary to sickle cell C disease.

In November 1989 the RO granted an increased rating of 10 
percent for the veteran's hemoglobin sickle cell disease, 
effective from December 1988.  The veteran was informed of 
the increased rating and of his appellate rights, but he did 
not appeal the RO decision.

Based on additional VA compensation examination in December 
1989 the RO granted service connection for erectile 
dysfunction in February 1990; the condition was rated as 0 
percent.  The veteran was informed of the RO's decision and 
of his appellate rights, but he did not appeal the RO 
decision.

A claim for an increased rating for the veteran's service-
connected hemoglobin sickle cell disease was received at the 
RO on November 20, 1998.

VA outpatient treatment records in 1998 show the veteran was 
seen for conditions not shown to be related to his service-
connected hemoglobin sickle cell disease in June and August 
1998.  On November 3, 1998 he was seen at a VA outpatient 
clinic complaining of a severe headaches.  A history of 
sickle cell disease was noted.  He was seen 2 days later at 
the emergency room for a complaint of a headache for 10 to 14 
days.  It was reported that that he had his last crisis 
earlier this year.  The assessment was possible migraine or 
tension headaches.  He was seen again on November 12, 1998 
for left quadrant pain and occasional nausea and vomiting.  
Tests were normal and he was sent home with pain medication.  
The assessment was sickle cell disease.  

On a January 1999 VA compensation examination, that he had 
sickle cell crises 3- 4 times a year.  Examination was 
unremarkable.  The diagnosis was sickle cell anemia.

The veteran was seen at a VA outpatient clinic in February 
1999, where it was noted that he had had an increase in 
sickle crises, although they remained mild and he was able to 
continue at work.  (Records from the VA outpatient clinic 
reflect that veteran worked at UAMS as a patient service 
coordinator and was attending school part-time majoring in 
Health Information.

The veteran was admitted to a VAMC on March 29, 1999 for a 
48-hour history of a pain crisis.  It was reported that he 
had had appropriately 6 crises in the 1980 requiring 
hospitalization and had about 7 such crises since then.  He 
was treated with intravenous hydration and pain medication.  
His symptoms subsided and he was discharged with medication 
after 3 days.  

In March 1999 the RO increased the rating for the veteran's 
service-connected hemoglobin sickle cell disease to 30 
percent effective from November 20, 1998.

At the VA outpatient clinic in April and June 1999, the 
veteran reported that he had seizures such as nausea and 
vomiting, weight loss, and abdominal and knee pain.  

In March 1999 the RO increased the rating for the veteran's 
service-connected hemoglobin sickle cell disease to 30 
percent effective from November 20, 1998.  (The RO in June 
1999 increased the rating to 60 percent effective from 
November 1998.)

The veteran was hospitalized from on June 28, 1999 for a pain 
crisis.  His wife reported he had been working a lot lately, 
which might have caused the crisis.  There are extensive 
additional records of inpatient and outpatient treatment and 
reports of VA examinations for his service-connected 
hemoglobin sickle cell disease.

In August 1999 the RO assigned an increased rating of 100 
percent for the veteran's service-connected hemoglobin sickle 
cell disease, effective from June 28, 1999, the date of his 
admission to the VAMC.

The veteran seeks to have a total (100 percent) rating 
assigned for his service-connected hemoglobin sickle cell 
disease effective from his separation form service.  However, 
such is not permitted due to effective date rules and the 
rules of finality as to prior RO decisions, as discussed 
below.

Prior to a November 20, 1998 application for an increased 
rating, the veteran's service-connected hemoglobin sickle 
cell disease was rated 10 percent on the basis of a final 
(unappealed) November 1989 RO rating decision.  38 U.S.C.A. 
§ 7105.

Inasmuch as the November 1989 RO decision is final, the 
effective date of an award of compensation based on a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  As an exception to the foregoing 
regulation, the effective date for an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date, otherwise date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).

The RO assigned an increased rating of 60 percent effective 
from November 3, 1998 on the basis that the veteran presented 
increased symptom of his service-connected hemoglobin sickle 
cell disease on that date.  It was noted that he had had only 
one sickle cell crisis that year and his condition responded 
to pain medication.  Prior to November 1998 he had not 
exhibited painful crises several times a year or symptoms 
precluding other than light manual labor.  (The criteria for 
a rating of 60 percent.  38 C.F.R. § 4.117, supra.)

The RO later assigned a increased 100 percent rating effect 
from June 28, 1999, the date that the veteran was admitted to 
a VAMC with a pain crisis due to his sickle cell disease.  
Even though the veteran briefly returned to work after the 
June 1999 hospital admission, the RO found that his condition 
warranted a 100 percent rating.  The veteran could be 
entitled to an earlier effective date for his total 
compensation rating if his condition was manifested by 
repeated painful crises with symptoms that precluded even 
light manual labor (the criteria for a 100 percent rating) 
prior to the June 1999 VAMC admission.  However, the medical 
evidence does not support a conclusion that his condition was 
that severe prior to June 1999 hospital admission.  To the 
contrary, the evidence reflects that he continued to work 
until the June 1999 admission, and, according to his wife, 
his working a lot may have brought on the crisis that forced 
him to seek hospital care in March 1999.  In fact, the 
veteran does not contend his sickle cell disease became 
totally disabling at some other date after his November 1998 
claim for an increased rating, other than the date of the 
hospital admission in June 1999.  Rather, he asserts his 
sickle cell disease has been totally disabling since June 
1984.  He seeks to relitigate matters previously adjudicated, 
but such is foreclosed by intervening final decisions.  In 
any event the medical evidence does not show that the veteran 
met the criteria for a total schedular rating for his 
service-connected hemoglobin sickle cell disease prior to 
June 28, 1999.  

For the above reasons the Board finds that a preponderance of 
the evidence is against the veteran's claim for an earlier 
effective date prior to June 28, 1999 for a 100 percent 
rating for his service-connected hemoglobin sickle cell 
disease. Thus the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski; 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than June 28, 1999, for the award 
of a 100 percent schedular rating for hemoglobin sickle cell 
disease is denied.


		
	Keith W. Allen 
	Acting Member, Board of Veterans' Appeals

 

